UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34648 BALTIC TRADING LIMITED (Exact name of registrant as specified in its charter) Republic of the Marshall Islands (State or other jurisdiction of incorporation or organization) 98-0637837 (I.R.S. Employer Identification No.) 299 Park Avenue, 20th Floor, New York, New York 10171 (Address of principal executive offices)(Zip Code) (646) 443-8550 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filerý (Do not check if a smaller reporting company)Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoý The number of shares outstanding of each of the issuer’s classes of common stock, as of May 10, 2011: common stock, $0.01 per share — 16,883,500 shares and Class B stock, $0.01 per share — 5,699,088 shares. 2 Baltic Trading Limited Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) a) Condensed Consolidated Balance Sheets -March31, 2011 and December 31, 2010 4 b) Condensed Consolidated Statements of Operations - For the three months ended March 31, 2011 and 2010 5 c) Condensed Consolidated Statements of Shareholders’ Equity - For the three months ended March 31, 2011 and 2010 6 d) Condensed Consolidated Statements of Cash Flows - For the three months ended March 31, 2011 and 2010 7 e) Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 31 PART II — OTHER INFORMATION Item 1. Legal Proceedings 31 Item 6. Exhibits 32 3 PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Baltic Trading Limited Condensed Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 (Unaudited) March 31, 2011 December 31, 2010 Assets Current assets: Cash and cash equivalents $ $ Due from charterers, net of a reserve of $36,968 and $36,968, respectively Prepaid expenses and other current assets Total current assets Noncurrent assets: Vessels, net of accumulated depreciation of $10,987,670 and $7,352,729, respectively Fixed assets, net of accumulated depreciation of $8,029 and $6,060, respectively Deferred financing costs, net of accumulated amortization of $381,363 and $269,976, respectively Total noncurrent assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Due to Parent Total current liabilities Noncurrent liabilities: Long-term debt Total noncurrent liabilities: Total liabilities Commitments and contingencies Shareholders’ equity: Common stock, par value $0.01; 500,000,000 shares authorized; issued and outstanding 16,883,500 shares at March 31, 2011 and December 31, 2010, respectively Class B stock, par value $0.01; 100,000,000 shares authorized; issued and outstanding 5,699,088 at March 31, 2011 and December 31, 2010 Additional paid-in capital Retained (deficit) earnings ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 4 Baltic Trading Limited Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 (Unaudited) FortheThreeMonths Ended March 31, Revenues $ $
